 

Exhibit 10.2

 

RH

CASH INCENTIVE BONUS PLAN

Section 1. Establishment and Purpose

RH (hereinafter referred to as the “Company”) hereby establishes a cash
incentive compensation plan to be known as the “RH Cash Incentive Bonus Plan”
(hereinafter referred to as the “Plan”).

The purpose of the Plan is to help the Company and its Subsidiaries attract and
retain highly qualified officers and to provide such officers with additional
financial incentives to promote the success of the Company and its Subsidiaries.

The Plan is effective as of June 27, 2017. The Plan will remain in effect until
such time as it shall be terminated by the Board, pursuant to Section 8 herein.

Section 2. Definitions

Unless the context requires otherwise, the following words, when capitalized,
shall have the meanings ascribed below:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Committee” means the committee established to administer the Plan pursuant
to Section 3.

(d) “Company” means RH, and any successor thereto.

(e) “Participant” means an officer who is selected by the Committee to
participate in the Plan.

(f) “Performance Period” means the fiscal year of the Company or such shorter or
longer period as determined by the Committee.

(g) “Plan” means the RH Cash Incentive Bonus Plan, as may be amended from time
to time.

(h) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, without limitation,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.

Section 3. Administration

Except as otherwise determined by the Board, the Plan shall be administered by
the Compensation Committee of the Board. Subject to applicable laws and the
provisions of the Plan (including any other powers given to the Committee
hereunder), and except as otherwise provided by the Board, the Committee shall
have full and final authority in its discretion to establish rules and take all
actions, including, without limitation, interpreting the terms of the Plan and
any related rules or regulations or other documents enacted hereunder and
deciding all questions of fact arising in their application, determined by the
Committee to be necessary in the administration of the Plan. Awards intended to
meet the performance-based compensation exemption under Section 162(m) of the
Code shall be made only by a Committee (or subcommittee of a Committee) which is
comprised solely of two or more directors eligible to serve on a committee
making awards intended to meet the performance-based compensation exemption
under Section 162(m) of the Code.

1

sf-3811875

--------------------------------------------------------------------------------

 

All decisions, determinations and interpretations of the Committee shall be
final, binding and conclusive on all persons, including the Company, its
Subsidiaries, its stockholders, the Participants and their estates and
beneficiaries.

Section 4. Eligibility

Eligibility under the Plan is limited to individuals who are officers with
respect to the Company or any Subsidiary under Section 16 of the Securities
Exchange Act of 1934, as amended, and who are designated by the Committee to
participate in the Plan.

Section 5. Form of Payment

Payment of incentive awards under the Plan shall be made in cash and may be made
by any Subsidiary of the Company.

Section 6. Determination of Incentive Awards

(a) Designation of Participants, Performance Period and Performance Objectives.
The Committee shall select the Participants to whom incentive awards shall be
granted, designate the applicable Performance Period, establish the target
incentive award for each Participant, if applicable, and establish the
performance objective or objectives that must be satisfied in order for a
Participant to receive an incentive award for such Performance Period. Any such
performance objectives will be based upon one or more of the following
performance measures, or, if the incentive award is not intended to meet the
performance-based compensation exemption under Section 162(m) of the Code, such
other performance measures (including, without limitation, individual measures)
as determined by the Committee:

(i) earnings per share,

(ii) economic value created,

(iii) market share (actual or targeted growth),

(iv) net income (before or after taxes) (actual or adjusted),

(v) operating income and/or earnings or any metric derived from earnings,
including earnings before taxes, earnings before interest, taxes, depreciation
and amortization (EBITDA) (actual or adjusted) and adjusted EBITDA,

(vi) sales contract growth,

(vii) return on assets (actual or targeted growth),

(viii) return on capital (actual or targeted growth),

(ix) return on equity (actual or targeted growth),

(x) return on investment (actual or targeted growth),

(xi) revenue (actual or targeted growth) or any metric derived from any element
of revenue (actual or targeted growth), including comparable brand revenue,
direct revenue, same store sales,

(xii) cash flow,

(xiii) operating margin,

(xiv) share price or any direct or indirect measure or metric tied to share
price,

(xv) share price growth,

2

sf-3811875

--------------------------------------------------------------------------------

 

(xvi) total stockholder return

(xvii) book value growth,

(xviii) strategic business criteria consisting of one or more objectives based
on meeting specified market penetration goals, demands, orders, or any metric
derived from any element of demands or orders, productivity measures, geographic
business expansion goals, cost targets, customer satisfaction or employee
satisfaction goals, goals relating to merger or other transaction-related
synergies, management of employment practices and employee benefits, or
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of Subsidiaries and/or other affiliates or joint
ventures, and

(xix) any metric derived from any of the foregoing metrics or derived from a
combination of such metrics.

The targeted level or levels of performance with respect to such performance
measures may be established at such levels and on such terms as the Committee
may determine, in its discretion, relate to the performance of the Company, a
Subsidiary and/or any individual business units or divisions of the Company or a
Subsidiary, and they may be in absolute terms, as a goal relative to performance
in prior periods, or as a goal compared to the performance of one or more
comparable companies or an index covering multiple companies.

(b) Payment of Awards. As soon as reasonably practicable after the end of each
Performance Period, the Committee shall (i) determine whether the performance
objectives for the Performance Period have been satisfied, (ii) determine the
amount of the incentive award to be paid to each Participant for such
Performance Period and (iii) to the extent the incentive award is intended to
meet the performance-based compensation exemption under Section 162(m) of the
Code, certify such determination in writing. Incentive award shall be paid to
the Participants following such determination (or, if applicable, certification)
by the Committee no later than the 15th day of the third month following the
close of the Performance Period with respect to which the awards are made.

(c) Maximum Award. The maximum incentive award that may be paid under the Plan
to a participant during any calendar year shall be $25,000,000.

(d) Committee Discretion. Notwithstanding the foregoing, to the extent permitted
by applicable law, the Committee shall retain discretion to adjust performance
goals, measures and/or targets and the amounts payable with respect to an award,
including, without limitation, the discretion to reduce the amount of any
incentive award that would otherwise be payable to a Participant, including a
reduction in such amount to zero; provided, that the Committee will not exercise
such discretion to increase the amount of any incentive award that would
otherwise be payable to a Participant to the extent the incentive award is
intended to meet the performance-based compensation exemption under Section
162(m) of the Code.

Section 7. Termination of Employment

Unless otherwise determined by the Committee or specified in an employment or
other binding agreement with the Participant, a Participant shall have no right
to an incentive award under the Plan for any Performance Period in which the
Participant is not actively employed by the Company or a Subsidiary on the last
day of the Performance Period to which such award relates. The Committee, in its
sole and absolute discretion, may impose such additional service restrictions as
it deems appropriate.

Section 8. Amendment or Termination of the Plan

The Board may at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part.

Section 9. Taxes

Any amount payable to a Participant under this Plan shall be subject to any
applicable Federal, state and/or local income and employment taxes and any other
amounts that the Company is required at law to deduct and withhold from such
payment.

3

sf-3811875

--------------------------------------------------------------------------------

 

Section 10. General Provisions

(a) No Rights to Employment or Service. Nothing contained in the Plan shall
create any rights of employment in any Participant or in any way affect the
right and power of the Company or a Subsidiary to discharge any Participant or
otherwise terminate the Participant’s employment or service at any time with or
without cause or to change the terms of employment or service in any way.

(b) Non-Exclusive Plan. The adoption of the Plan by the Board shall not be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.

(c) Unfunded Plan. Incentive awards under the Plan will be paid from the general
assets of the Company, and the rights of Participants under the Plan will be
only those of general unsecured creditors of the Company.

(d) Non-alienation of Benefits. Except as expressly provided herein, no
Participant shall have the power or right to sell, transfer, assign, pledge or
otherwise encumber the Participant’s interest under the Plan.

(e) Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

(f) Successors. All obligations of the Company under the Plan shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or other event,
or a sale or disposition of all or substantially all of the business and/or
assets of the Company and references to the “Company” herein shall be deemed to
refer to such successors.

(g) Governing Law. All questions concerning the construction, validity and
interpretation of this Plan shall be governed by and construed in accordance
with the domestic laws of the State of Delaware applicable to contracts made and
to be performed in the State of Delaware, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Plan to the substantive law of another jurisdiction.

(h) Code Section 409A Compliance. To the extent applicable, it is intended that
this Plan and any incentive awards granted hereunder comply with, or qualify for
an exemption from, the requirements of Section 409A of the Code and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service (“Section
409A”), and the Plan and any award agreement or other document relating to an
award under the Plan shall be interpreted accordingly. Any provision that would
cause the Plan or any incentive award granted hereunder to fail to satisfy
Section 409A shall have no force or effect until amended to comply with
Section 409A, which amendment may be retroactive to the extent permitted by
Section 409A. Notwithstanding the foregoing, the Company makes no representation
or warranty that awards under the Plan will not be subject to (or will comply
with) Section 409A of the Code, or similar state laws, and in no event shall the
Board, the Company or any affiliate of the Company (or their employees, agents,
officers, directors, managers, successors or assigns) be liable to any
Participant for any failure to comply with Section 409A, similar state laws, or
an applicable exemption thereunder.

(i) Clawback of Benefits. The Company may (1) cause the cancellation of any
incentive award, (2) require reimbursement of any incentive award by a
Participant, and (3) effect any other right of recoupment of compensation
provided under the Plan or otherwise in accordance with any Company policies
that currently exist or that may from time to time be adopted or modified in the
future by the Company and/or applicable law (each, a “Clawback Policy”). In
addition, a Participant may be required to repay to the Company certain
previously paid compensation, provided under the Plan, in accordance with any
Clawback Policy. By accepting an incentive award, a Participant is also agreeing
to be bound by any existing or future Clawback Policy adopted by the Company, or
any amendments that may from time to time be made to the Clawback Policy in the
future by the Company in its discretion (including without limitation any
Clawback Policy adopted or amended to comply with applicable laws or stock
exchange requirements) and is further agreeing that any rights a Participant has
under the Plan may be unilaterally amended by the Company, without the
Participant’s consent, to the extent that the Company in its discretion
determines to be necessary or appropriate to comply with any Clawback Policy.

4

sf-3811875